     Case 1:20-cv-01481-NONE-JLT Document 11 Filed 09/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SHAUN I. CASS,                                  Case No. 1:20-cv-01481-NONE-JLT (PC)

12                      Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                      MOTION FOR EXTENSION OF TIME TO
13           v.                                       FILE RESPONSE TO SCREENING
                                                      ORDER
14    JANIL YOUSEFPOOR,
                                                      (Doc. 10)
15                      Defendant.
                                                     SEPTEMBER 30, 2021, DEADLINE
16

17          Plaintiff filed a motion seeking an extension of time through September 30, 2021, to
18   respond to this Court’s screening order by filing an amended complaint or by notifying the Court
19   that he wishes to proceed only on the claim found to be cognizable. For good cause shown, the
20   Court GRANTS Plaintiff’s motion for an extension of time. (Doc. 10.) Plaintiff shall file his
21   election on or before September 30, 2021.
22
     IT IS SO ORDERED.
23

24      Dated:     September 6, 2021                              _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
